Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/727,133 filed on 12/26/2019. 
Claims 1 – 14 are pending and ready for examination.


Priority
This application is a continuation of International Application No. PCT/CN2018/090195 filed on 06/07/2018, which claims priority to foreign Application No. CN201710514960.3 filed 06/29/2017.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/18/2020, 05/26/2020, 06/01/2020 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 1 – 14 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Christopher Maier on 07/29/2021.

The following claim has been amended:

9. A network device for packet transmission, comprises: 
a network interface for transmitting a packet; 
a processor; and 
a non-transitory computer readable storage medium storing a program to be executed by the processor, the program including instructions for: 
determining, based on a length of the packet, whether a quantity of tokens in a first token bucket meets a requirement for transmitting the packet, wherein a 
if the quantity of tokens in the first token bucket meets the requirement for transmitting the packet, obtaining, by the network device, a quantity of tokens required for transmitting the packet, and transmitting the packet by using the first link; 
if the quantity of tokens in the first token bucket does not meet the requirement for transmitting the packet, further determining, by the network device, whether a second link is in a congested state; and 
if the second link is not in the congested state, transmitting, by the network device, the packet by using the second link.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application claims submitted on 12/26/2019 have been fully considered. Prior arts listed in IDS has been considered and updated search has been conducted for independent claims 1 and 9. Applicant’s submission for independent claims 1 and 9 have overcome prior arts of record. The prior arts cited in IDS and PTO-892 have been found to be the closest prior arts, and the independent claims 1 and 9 are therefore allowable.
The prior art US 2015/0016266 discloses a network device to transmit and receive packets, wherein a unit of credit is related to packet length and number of 
The prior art US 2015/0063121 discloses a method of load balancing among alternative paths, wherein the method comprises redirecting a flow of data packets from a first path of the alternative paths, to a second path of the alternative paths, if the metric of congestion of the first path indicates a higher congestion than the one of the second path (¶ [0012]). Therefore, it discloses packet transmission using two links and redirecting of a flow of data packets to a path of alternative paths based on congestion 
The prior art US 7,746,777 discloses a method of bandwidth management over a multiplexed communication path, comprising: maintaining a centralized bandwidth management table comprising a base token count for each of a plurality of classes of source entities (claim 7), wherein a standby token count for each of the plurality of classes of source entities linearly increases when the communication path is not congested, and exponentially decreases when the communication path is congested (claim 3). Therefore, the prior art shows relationship of a token bucket with congestion of a communication path/ link. But it lacks teaching of determining congestion status of a second link when a quantity of tokens in a first token bucket corresponds to a fist link does not meet the requirement for transmitting the packet.
The prior arts of record fail to teach a method and an apparatus for packet transmission using a first link and a second link, by determining if a quantity of tokens in a first token bucket does not meet requirement for transmitting the packet, determining, whether the second link is in a congested state and if the second link is not in the congested state, transmitting the packet by using the second link, wherein if the quantity of tokens in the first token bucket meets the requirement for transmitting the packet transmitting the packet by using the first link, as substantially described in the independent claims 1 and 9. The claims further describe that based on a length of the packet, it is determined whether the quantity of tokens in the first token bucket meets the requirement for transmitting the packet, wherein a token injection rate of the first token bucket is set based on a bandwidth of the first link. The limitations of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474